Plaintiffs were chattel mortgagees and defendant mortgagor of certain farm and other chattels to secure notes. After one extension and several conferences for further extension of time of payment, plaintiffs went to defendant's farm, when they received the chattels which they later sold, and, crediting the avails on the notes, sue for the remainder.
The decisive issue of fact is whether the chattels were surrendered and accepted in full satisfaction of the debt or taken in the usual manner in such cases. This issue was submitted to a jury, who found for defendant. From judgment on verdict, plaintiffs have appealed.
In direct testimony on the issue there is flat contradiction between the parties. A significant circumstance favoring plaintiffs is that a regular chattel mortgage sale was held. Circumstances significant in defendant's favor are that he signed transfer of title of an automobile covered by the mortgage, and that he required of plaintiffs a receipt for the articles, in lieu of return of the notes, which plaintiffs did not have with them. Clearly there is evidence supporting the verdict, which is not challenged by motion for new trial.
We find no error. Affirmed.
McDONALD, C.J., and POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred. *Page 136